Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155615 & (26)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  DEBORAH GIRARD,                                                                                        Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 155615
                                                                   COA: 336559
                                                                   Oakland CC: 2016-154556-NH
  MIGUELANGELO J. PEREZ-CRUET,
  M.D., M.J. PEREZ-CRUET, M.D., P.C.,
  and MICHIGAN HEAD AND SPINE
  INSTITUTE, a/k/a UNIVERSITY
  NEUROSURGICAL ASSOCIATES, P.C.,
               Defendants-Appellants.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 3, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 2, 2017
         d0530
                                                                              Clerk